DETAILED ACTION
Claims 2-4 and 6-9 are amended. Claims 12-14 are added. Claims 1-14 are pending.
Drawings
The drawings were received on 06/28/2022.  These drawings are not acceptable to the examiner.
The drawings are objected to because the text and the lines on Figures 2 and 4 are not clear, distinct and legible. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Liquid Crystal Display Device Common Voltage Compensation Method For Common Voltage Detected At Distal End of Common Electrode.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:
As per claims 8-9, the limitation “another end” should be “the another end”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160188057) in view of Kim (US 20160180781).
As per claim 1, Liu discloses a common voltage compensation method for a display panel (Abstract; Fig. 1, #10; [0017]),
the display panel (#10) comprising a common electrode (#114a), a common voltage compensation unit (#24, 30), and a plurality of common electrode lines (#58) coupled to the common electrode (#114a; [0021]; [0028]; [0030]), (Fig. 1 discloses) the display panel (#10) comprising a first side (i.e., right side) and a second side (i.e., left side) opposite to each other in a column direction, the common voltage compensation unit (#24, 30) being at the first side (i.e., right side) of the display panel (#10), and (Fig. 1 discloses) the plurality of common electrode lines (#58) being arranged in the column direction and each extending in a row direction,
(Fig. 6 discloses) a number of the plurality of common electrode lines (#58) is n (i.e., n is 11), and n (i.e., n is 11) is an integer greater than 8, and
the method comprises:
the common voltage compensation unit (#24, 30) providing a common voltage to the common electrode (#114a) through the plurality of common electrode lines (#58; [0030]-[0031]);
the common voltage compensation unit (#24, 30) detecting an actual common voltage on one of an N1-th (i.e., N1 is 1) common electrode line (#58) to an N2-th (i.e., N2 is 2) common electrode line (#58), where N1 (i.e., N1 is 1) is a value rounded down from n/8 (i.e., 11/8), and N2 (i.e., N2 is 2) is a value rounded down from n/4 (i.e., 11/4; [0030]-[0031]); and
the common voltage compensation unit (#24, 30) providing, according to the detected actual common voltage, a compensation voltage to the common electrode (#114a) through at least one of the plurality of common electrode lines (#58) to compensate the common voltage of the common electrode (#114a; [0030]-[0031]).
However, Liu does not explicitly teach the common electrode comprising a plurality of sub-electrodes arranged in rows and columns,
wherein the plurality of common electrode lines are sequentially numbered according to a distance from the common voltage compensation unit.
Kim teaches the common electrode (Fig. 4, #12) comprising a plurality of sub-electrodes arranged in rows and columns ([0032]),
wherein the plurality of common electrode lines (#C1-Cp) are sequentially numbered according to a distance from the common voltage compensation unit (#70; [0033]-[0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the common electrode and common electrode lines disclosed by Liu arranged according to Kim so that the common electrode comprises a plurality of sub-electrodes arranged in rows and columns connected to the plurality of common electrode lines.
As per claim 2, Liu in view of Kim discloses the method of claim 1, wherein detecting the actual common voltage on one of the N1-th common electrode line to the N2-th common electrode line, comprises:
detecting an actual common voltage on one of an N3-th (Liu: i.e., N3 is 1) common electrode line (Liu: #58) to the N2-th (Liu: i.e., N2 is 2) common electrode line (Liu: #58), where N3 (Liu: i.e., N3 is 1) is a value rounded down from n/6 (Liu: i.e., 11/6; [0030]-[0031]).
As per claim 3, Liu in view of Kim discloses the method of claim 1, wherein detecting the actual common voltage on one of the N1-th common electrode line to the N2-th common electrode line, comprises:
detecting an actual common voltage on an N3-th (Liu: i.e., N3 is 1) common electrode line (Liu: #58), where N3 (Liu: i.e., N3 is 1) is a value rounded down from n/6 (Liu: i.e., 11/6; [0030]-[0031]).
As per claim 4, Liu in view of Kim discloses the method of claim 1, wherein the display panel (Liu: #10) further comprises a voltage feedback line (Liu: #FB), one end of the voltage feedback line (Liu: #FB) is coupled to the common voltage compensation unit (Liu: #24, 30), and another end of the voltage feedback line (Liu: #FB) is coupled to the common electrode line (Liu: #58) on which the actual common voltage is to be detected (Liu: [0030]-[0031]), and
the common voltage compensation unit detecting the actual common voltage on one of the N1-th common electrode line to the N2-th common electrode line comprises:
the voltage feedback line (Liu: #FB) acquiring the actual common voltage on the common electrode line (Liu: #58) coupled to the voltage feedback line (Liu: #FB) and transmitting the acquired actual common voltage to the common voltage compensation unit (Liu: #24, 30; [0030]-[0031]).
As per claim 5, Liu in view of Kim discloses the method of claim 1, wherein the common voltage compensation unit providing, according to the detected actual common voltage, a compensation voltage to the common electrode through at least one of the plurality of common electrode lines to compensate the common voltage of the common electrode, comprises:
the common voltage compensation unit (Liu: #24, 30) obtaining the compensation voltage according to the detected actual common voltage and transmitting the compensation voltage to at least one of a first compensated common electrode line (Liu: #58), a second compensated common electrode line (Liu: #58), and a third compensated common electrode line (Liu: #58), and the at least one of the first compensated common electrode line (Liu: #58), the second compensated common electrode line (Liu: #58), and the third compensated common electrode line (Liu: #58) transmitting the compensation voltage to the common electrode (Liu: #114a), the first compensated common electrode line (Liu: #58) is a common electrode line from a first common electrode line (Liu: #58) to an N3-th (Liu: i.e., N3 is 1) common electrode line (Liu: #58), where N3 (Liu: i.e., N3 is 1) is a value rounded down from n/6 (Liu: i.e., 11/6; [0030]-[0031]),
the second compensated common electrode line (Liu: #58) is a common electrode line from an N4-th (Liu: i.e., N4 is 8) common electrode line (Liu: #58) to a common electrode line (Liu: #58) closest to the common voltage compensation unit (Liu: #24, 30), where N4 (Liu: i.e., N4 is 8) is a value rounded down from 3*n/4 (Liu: i.e., 3*11/4; [0030]-[0031]), and the third compensated common electrode line (Liu: #58) is an N5-th (Liu: i.e., N5 is 5) common electrode line (Liu: #58), where N5 (Liu: i.e., N5 is 5) is a value rounded down from n/2 (Liu: i.e., 11/2; [0030]-[0031]).
As per claim 6, Liu in view of Kim discloses the method of claim 5, wherein the display panel further comprises a first voltage compensation line, a second voltage compensation line, and a third voltage compensation line (Liu: [0030]-[0031]; where the common electrode lines #58 are functionally equivalent to a first, second and third voltage compensation line), one end of the first voltage compensation line (Liu: #58) is coupled to the first compensated common electrode line (Liu: #58), and another end of the first voltage compensation line (Liu: #58) is coupled to the common voltage compensation unit (Liu: #24, 30), one end of the second voltage compensation line (Liu: #58) is coupled to the third compensated common electrode line (Liu: #58), and another end of the second voltage compensation line (Liu: #58) is coupled to the common voltage compensation unit (Liu: #24,30), one end of the third voltage compensation line (Liu: #58) is coupled to the second compensated common electrode line (Liu: #58), and another end of the third voltage compensation line (Liu: #58) is coupled to the common voltage compensation unit (Liu: #24, 30; [0030]-[0031]), and
the common voltage compensation unit transmitting the compensation voltage to at least one of the first compensated common electrode line, the second compensated common electrode line and the third compensated common electrode line, comprises:
the first voltage compensation line (Liu: #58) receiving the compensation voltage from the common voltage compensation unit (Liu: #24, 30) and transmitting the compensation voltage to the first compensated common electrode line (Liu: #58), the second voltage compensation line (Liu: #58) receiving the compensation voltage from the common voltage compensation unit (Liu: #24, 30) and transmitting the compensation voltage to the third compensated common electrode line (Liu: #58), and the third voltage compensation line (Liu: #58) receiving the compensation voltage from the common voltage compensation unit (Liu: #24, 30) and transmitting the compensation voltage to the second compensated common electrode line (Liu: #58; [0030]-[0031]).
As per claim 7, Kim discloses a display panel (Fig. 1, #10; [0017]) comprising a common electrode (#114a), a common voltage compensation device (#24, 30), and a plurality of common electrode lines (#58) coupled to the common electrode (#114a; [0021]; [0028]; [0030]), the display panel (#10) comprising a first side (i.e., right side) and a second side (i.e., left side) opposite to each other in a column direction, (Fig. 1 discloses) the plurality of common electrode lines (#58) being arranged in the column direction and each extending in a row direction, and the common voltage compensation device (#24, 30) comprising a common voltage compensation unit (#24, 30), a voltage feedback line (#FB), and at least one voltage compensation line ([0030]-[0031]; where the common electrode lines #58 are functionally equivalent to at least one voltage compensation line),
(Fig. 6 discloses) a number of the plurality of common electrode lines (#58) is n (i.e., n is 11), and n (i.e., n is 11) is an integer greater than 8, and
the common voltage compensation unit (#24, 30) is at the first side (i.e., right side) of the display panel (#10), and is configured to provide a common voltage to the common electrode (#114a) through the plurality of common electrode lines (#58; [0030]), detect an actual common voltage on one of the plurality of common electrode lines (#58), and provide a compensation voltage to at least one of the plurality of common electrode lines (#58; [0030]-[0031]),
one end of the voltage feedback line (#FB) is coupled to the common voltage compensation unit (#24, 30), and another end of the voltage feedback line (#FB) is coupled to one of an N1-th (i.e., N1 is 1) common electrode line (#58) to an N2-th (i.e., N2 is 2) common electrode line (#58), and the voltage feedback line (#FB) is configured to acquire the actual common voltage on the common electrode line (#58) coupled to the voltage feedback line (#FB) and transmit the acquired actual common voltage to the common voltage compensation unit (#24, 30), where N1 (i.e., N1 is 1) is a value rounded down from n/8 (i.e., 11/8), and N2 (i.e., N2 is 2) is a value rounded down from n/4 (i.e., 11/4; [0030]-[0031]); and
one end of the at least one voltage compensation line (#58) is coupled to the common voltage compensation unit (#24, 30), and another end of the at least one voltage compensation line (#58) is coupled to the at least one of the plurality of common electrode lines (#58), and the at least one voltage compensation line (#58) is configured to receive the compensation voltage from the common voltage compensation unit (#24, 30) and transmit the compensation voltage to the common electrode (#114a) through the at least one common electrode line (#58) to compensate the common voltage of the common electrode (#114a; [0030]-[0031]).
However, Liu does not explicitly teach the common electrode comprising a plurality of sub-electrodes arranged in rows and columns,
wherein the plurality of common electrode lines are sequentially numbered according to a distance from the common voltage compensation unit.
Kim teaches the common electrode (Fig. 4, #12) comprising a plurality of sub-electrodes arranged in rows and columns ([0032]),
wherein the plurality of common electrode lines (#C1-Cp) are sequentially numbered according to a distance from the common voltage compensation unit (#70; [0033]-[0034]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the common electrode and common electrode lines disclosed by Liu arranged according to Kim so that the common electrode comprises a plurality of sub-electrodes arranged in rows and columns connected to the plurality of common electrode lines.
As per claim 8, Liu in view of Kim discloses the display panel of claim 7, wherein another end of the voltage feedback line (Liu: #FB) is coupled to one of an N3-th (Liu: i.e., N3 is 1) common electrode line (Liu: #58) to the N2-th (Liu: i.e., N2 is 2) common electrode line (Liu: #58), where N3 (Liu: i.e., N3 is 1) is a value rounded down from n/6 (Liu: i.e., 11/6; [0030-[0031]).
As per claim 9, Liu in view Kim discloses the display panel of claim 7, wherein another end of the voltage feedback line (Liu: #FB) is coupled to an N3-th (Liu: i.e., N3 is 1) common electrode line (Liu: #58), where N3 (Liu: i.e., N3 is 1) is a value rounded down from n/6 (Liu: i.e., 11/6; [0030]-[0031]).
As per claim 10, Liu in view of Kim discloses the display panel of claim 7, wherein the at least one voltage compensation line comprises at least one of a first voltage compensation line, a second voltage compensation line, and a third voltage compensation line (Liu: [0030]-[0031]; where the common electrode lines #58 are functionally equivalent to a first, second and third voltage compensation line),
the first voltage compensation line (Liu: #58) is coupled to one of a first common electrode line (Liu: #58) to an N3-th (Liu: i.e., N3 is 1) common electrode line (Liu: #58), where N3 (Liu: i.e., N3 is 1) is a value rounded down from n/6 (Liu: i.e., 11/6; [0030]-[0031]);
the second voltage compensation line (Liu: #58) is coupled to an N5-th (Liu: i.e., N5 is 5) common electrode line (Liu: #58), where N5 (Liu: i.e., N5 is 5) is a value rounded down from n/2 (Liu: i.e., 11/2; [0030]-[0031]); and
the third voltage compensation line (Liu: #58) is coupled to one of an N4-th (Liu: i.e., N4 is 8) common electrode line (Liu: #58) to a common electrode line (Liu: #58) closest to the common voltage compensation unit (Liu: #24, 30), where N4 (Liu: i.e., N4 is 8) is a value rounded down from 3*n/4 (Liu: i.e., 3*11/4; [0030]-[0031]).
As per claim 11, Liu in view of Kim discloses a display device, comprising the display panel (Kim: Fig. 1, #10) of claim 7 (Kim: [0005]; [0029]).
As per claim 12, Liu in view of Kim discloses the method of claim 1, wherein detecting the actual common voltage on one of the N1-th common electrode line to the N2-th common electrode line, comprises:
detecting the actual common voltage on only the one of the N1-th common electrode line (Liu: #58) to the N2-th common electrode line (Liu: #58; [0030]-[0031]).
As per claim 13, Liu in view of Kim discloses the display panel of claim 7, wherein detecting the actual common voltage on one of the plurality of common electrode lines, comprises:
detecting the actual common voltage on only the one selected from the plurality of common electrode lines (Liu: #58) based on a certain condition (Liu: [0030]-[0031]).
As per claim 14, Liu in view of Kim discloses the display panel of claim 7, wherein another end of the voltage feedback line is coupled to only the one of the N1-th common electrode line (Liu: #58) to the N2-th common electrode line (Liu: #58; [0030]-[0031]).
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicant states on pages 13-14 in the Remarks, “That is, the present application detects the actual common voltage on one common electrode line from among common electrode lines within a particular local range as the actual common voltage inside the common electrode, and thus, the actual common voltage inside the common electrode can be reflected more accurately, compared to using the actual common voltage at the distal end of the common electrode as the actual common voltage inside the common electrode. By contrast, Liu merely disclosed that the detecting module 30 detects the actual voltage of the common electrodes 114a (see paragraph [0030] of Liu), that is, the actual voltage on all of the common electrodes 114a, and fails to limit a detection range of the common electrodes 114a. Further, Liu fails to disclose whether the detecting module 30 detects the actual voltage of the common electrodes 114a by detecting the actual voltage on the common electrode lines 58, since Liu merely disclosed that the common electrode lines 58 are used as a path via which the first common voltage V com I and the second common voltage V com2 are output from the common voltage generating circuitry 24 to common electrodes 114a (see paragraph [0030] of Liu). Liu fails to disclose other uses of the common electrode lines 58, let alone disclose detecting the actual common voltage on one common electrode line from among common electrode lines 58 within a particular local range”.

The Examiner respectfully does not agree. Claim 1 merely recites the limitation of “the common voltage compensation unit detecting an actual common voltage on one of an N1-th common electrode line to an N2-th common electrode line, where N1 is a value rounded down from n/8, and N2 is a value rounded down from n/4“ and does not recite detecting the actual common voltage within a particular local range as argued by the Applicant.  
As applied the in the Non-Final and Instant Action, Liu discloses the limitation of the common voltage compensation unit (#24, 30) detecting an actual common voltage on one of an N1-th (i.e., N1 is 1) common electrode line (#58) to an N2-th (i.e., N2 is 2) common electrode line (#58), where N1 (i.e., N1 is 1) is a value rounded down from n/8 (i.e., 11/8), and N2 (i.e., N2 is 2) is a value rounded down from n/4 (i.e., 11/4; [0030]-[0031]).
Therefore, Liu disclosed the the limitation of “the common voltage compensation unit detecting an actual common voltage on one of an N1-th common electrode line to an N2-th common electrode line, where N1 is a value rounded down from n/8, and N2 is a value rounded down from n/4“ as recited in claim 1.

Furthermore, it is noted that the features upon which applicant relies (i.e., detects the actual common voltage on one common electrode line from among common electrode lines within a particular local range as the actual common voltage inside the common electrode, and thus, the actual common voltage inside the common electrode can be reflected more accurately, compared to using the actual common voltage at the distal end of the common electrode as the actual common voltage inside the common electrode) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant states on pages 14-16 in the Remarks, “However, according to Figures 1, 5, and 6 of Liu as shown below, it can be seen that if the row direction is a direction in which the common electrode lines extend and the column direction is a direction in which the common electrode lines are arranged spaced apart from each other as recited in claim 1 of the present application, the common voltage compensation unit 24, 30 of Liu is at one of both sides of the display panel in the row direction instead of being at one of both sides of the display panel in the column direction… In other words, according to claim 1, since the plurality of common electrode lines of the display panel are arranged in the column direction and each extends in the row direction, the common voltage compensation unit at the first side of the display panel is at one side of the plurality of common electrode lines in the column direction. By contrast, according to Figure 1 of Liu, since the common electrode lines 58 extend in the row direction and the common voltage compensation unit 24, 30 is at one of the both sides of the common electrode lines 58 in the row direction, the common voltage compensation unit 24, 30 is at one side of some of the common electrode lines 58 in the row direction and at the other side of some of the common electrode lines 58 in the row direction”.

The Examiner does not agree. Shown below is Figure 1 of Liu that clearly discloses the common voltage compensation unit 24, 30 being at the first side (i.e., right side) of the display panel 10.

    PNG
    media_image1.png
    797
    1098
    media_image1.png
    Greyscale



Additionally, shown below is Figure 2 of the specification that clearly discloses the plurality of common electrode lines C1 to C24 are arranged identically as the plurality of common electrodes lines 58 on Figure 1 of Liu.


    PNG
    media_image2.png
    788
    992
    media_image2.png
    Greyscale


Therefore, Liu discloses on Figure 1 the display panel (#10) comprising a first side (i.e., right side) and a second side (i.e., left side) opposite to each other in a column direction, the common voltage compensation unit (#24, 30) being at the first side (i.e., right side) of the display panel (#10), and the plurality of common electrode lines (#58) being arranged in the column direction and each extending in a row direction as recited in claim 1.



Applicant states on page 18 in the Remarks, “Even if the line transmitting the feedback signal FB is considered as the voltage feedback line, according to Figure 1 of Liu, one end of the line transmitting the feedback signal FB is connected to the detecting module 30 and another end of the line transmitting the feedback signal FB is connected to the common voltage generating circuitry 24 instead of one end of the line transmitting the feedback signal FB is connected to the common voltage compensation unit 24, 30 and another end of the line transmitting the feedback signal FB is connected to a common electrode line. In other words, the line transmitting the feedback signal FB is a line inside the common voltage compensation unit 24, 30, rather than a line that electrically connect the common voltage compensation unit and the common electrode line. Furthermore, according to paragraphs [0033] and [0034] of Liu, the line transmitting the feedback signal FB is configured to acquire the feedback signal FB from the detecting module 30 and transmit the acquired feedback signal FB to the common voltage generating circuitry 24, so that the common voltage generating circuitry 24 can adjust the second common voltage Vcom2 according to the feedback signal, instead of the line transmitting the feedback signal FB being configured to acquire the actual common voltage on a common electrode line 58 connected thereto and transmit the acquired actual common voltage to the common voltage compensation unit 24, 30”.

The Examiner does not agree. Liu discloses on paragraph 0030, “Referring back to FIG. 1, the detecting module 30 electrically couples with the common voltage generating circuitry 24 and the common electrodes 114a. The detecting module 30 detects an actual voltage Vref (FIGS. 7 and 8) of the common electrodes 114a at the first time period and outs a feedback signal FB to the common voltage generating circuitry 24. The common voltage generating circuitry 24 outputs the first common voltage Vcom1 (FIGS. 7 and 8) and the second common voltage Vcom2 (FIGS. 7 and 8) to corresponding common electrodes 114a via the common electrode lines 58. When the detecting module 30 detects that there is a variation between the actual voltage Vref and the first common voltage Vcom1 during the first time period, the common voltage generating circuitry 24 adjusts the second common voltage Vcom2.
Liu discloses on paragraph 0031, “In more detail, when the detecting module 30 detects that during the first time period the actual voltage Vref of the common electrodes 114a is larger than the first voltage of the first common voltage Vcom1 for a first variation Δv1, the detecting module 30 outputs a first feedback signal to the common voltage generating circuitry 24. The common voltage generating circuitry 24 increases the second common voltage Vcom2 according to the first variation Δv1 by increasing each of the second and third voltages of the second common voltage Vcom2 with the first variation Δv1. In other hand, when the detecting module 30 detects that during the first time period the actual voltage Vref of the common electrodes is smaller than the first voltage of the first common voltage Vcom1 for a second variation Δv2, the detecting module 30 outputs a second feedback signal to the common voltage generating circuitry 24. The common voltage generating circuitry 24 decreases the second common voltage Vcom2 according to the second variation Δv2 by decreasing each of the second and third voltages of the second common voltage Vcom2 with the second variation Δv2. In accordance with the preferred embodiment, the first voltage is the standard voltage of the first common voltage Vcom1 of the in-cell touch display device 1”.
Therefore, Liu discloses the limitation of “one end of the voltage feedback line is coupled to the common voltage compensation unit, and the other end of the voltage feedback line is coupled to one of an N1-th common electrode line to an N2-th common electrode line, and the voltage feedback line is configured to acquire the actual common voltage on the common electrode line coupled to the voltage feedback line and transmit the acquired actual common voltage to the common voltage compensation unit, where N1 is a value rounded down from n/8, and N2 is a value rounded down from n/4” as recited in claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622